        Case 3:19-cv-02243-S Document 2 Filed 04/09/19                 Page 1 of 6 PageID 3


                  IN THE UNITED STATES DISTRICT COURT FOR THE

                           NORTHERN DISTRICT OF OKLAHOMA

(1) JAMES HELENBERGER, Individually and
On Behalf of Others Similarly Situated,
                                                           CASE NO: 19-cv-00193-TCK-JFJ
v.
                                                           COLLECTIVE ACTION
(1) LATSHAW DRILLING COMPANY, LLC.


                                      ORIGINAL COMPLAINT

                                              SUMMARY

         1.     Latshaw Drilling Company, LLC (Latshaw) does not pay its oilfield electricians

overtime as required by the Fair Labor Standards Act (the FLSA), 29 U.S.C. § 201 et seq., and the

New Mexico Minimum Wage Act, NMSA § 50-4-19 et seq., (the NMMWA). Instead, Latshaw pays

them a flat salary. Because these employees are not exempt under the FLSA and the NMMWA,

Plaintiff James Helenberger (Helenberger) and the other salaried oilfield electricians are entitled to

recover unpaid overtime as well as other damages.

                                       JURISDICTION AND VENUE

         2.     This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §

216(b). The Court has supplemental jurisdiction over the related NMMWA claims under 28 U.S.C. §

1367.

         3.     Venue is proper in this district because Latshaw is headquartered in this district and

because a substantial part of the acts and conduct charged herein occurred in this district.

Helenberger also lives in this district.

                                            THE PARTIES

         4.     Helenberger was employed by Latshaw under the FLSA and the NMMWA.

Helenberger’s written consent is attached as Exhibit 1.
      Case 3:19-cv-02243-S Document 2 Filed 04/09/19                    Page 2 of 6 PageID 4


        5.      Latshaw is a drilling company based in Tulsa that employed Helenberger as a rig

electrician.

        6.      The “FLSA Class Members” are all salaried oilfield electricians employed by Latshaw

during the last three years.

                                              THE FACTS

        7.      Helenberger originally filed his claim on July 19, 2016 by joining the collective action

Sanders v. Latshaw Drilling Co., LLC, No. 3:16-cv-1093, at ECF No. 23 (N.D.Tex.).

        8.      On March 14, 2019, the Sanders court decertified the collective action and dismissed

Helenberger, in part, because Helenberger worked as an electrician and the other plaintiffs were top

drive technicians and a mechanic.

        9.      The Sanders court also tolled the statute of limitations to allow Helenberger to refile.

        10.     Latshaw’s gross annual revenues have exceeded $1,000,000 – well above the FLSA’s

$500,000 threshold for enterprise coverage in each of the last six years.

        11.     Latshaw’s employees routinely use hard hats, automobiles, computers, copiers, fax

machines, telephones, tools and office supplies that moved in interstate commerce or were

produced for interstate commerce.

        12.     Because Latshaw’s gross annual revenues exceeded $500,000 and because its

employees used, handled, sold or worked on goods or materials that were produced for or traveled

in interstate commerce, Latshaw is an enterprise engaged in interstate commerce. Accordingly,

Latshaw is subject to the FLSA.

        13.     Latshaw employed Helenberger as a rig electrician. Helenberger repaired and

maintained Latshaw’s oilfield equipment.

        14.     Helenberger regularly worked more than 40 hours in a workweek. He typically


                                                  -2-
      Case 3:19-cv-02243-S Document 2 Filed 04/09/19                 Page 3 of 6 PageID 5


worked a rotating schedule of 10 days on and 5 days off. He worked 12 or more hours per day.

          15.   Latshaw did not pay Helenberger overtime. Instead, Latshaw paid Helenberger a flat

salary.

          16.   Latshaw paid Helenberger a set amount each pay period, regardless of how many

hours he worked.

          17.   Helenberger was entitled to one-and-one-half times his regular rates of pay for hours

worked in excess of forty hours in a week.

          18.   Latshaw knew Helenberger worked more than forty hours per week as reflected in

its employment records.

          19.   Latshaw knew blue-collar oilfield workers like Helenberger must be paid overtime

under the FLSA and the NMMWA.

          20.   Latshaw is a repeat FLSA violator. The Department of Labor assessed overtime

damages against Latshaw for misclassifying employees as “independent contractors.”

          21.   And Judge Godbey found Latshaw violated the FLSA with respect to its hourly rig

employees by paying overtime at an unlawfully reduced rate in Meadows v. Latshaw Drilling Co., LLC,

No. 3:15-CV-01173, at ECF No. 222 (N.D. Tex.).

          22.   Latshaw knew that blue-collar workers, like electricians, are nonexempt no matter

how highly paid they may be.

          23.   Latshaw received many complaints from its electricians, top drive technicians, and

mechanics about non-payment of overtime, but Latshaw ignored these complaints.

                               COLLECTIVE ACTION ALLEGATIONS

          24.   Latshaw employs other people that perform oilfield electrician work similar to

Helenberger.


                                                -3-
      Case 3:19-cv-02243-S Document 2 Filed 04/09/19                   Page 4 of 6 PageID 6


        25.     The primary duties of these other employees are the performance of repair and

maintenance work of oilfield equipment similar to that performed by Helenberger.

        26.     Like Helenberger, these other employees work more than forty hours in a workweek.

        27.     Latshaw does not pay these employees overtime. Instead, Latshaw pays these

employees on the same “salary” basis as it pays Helenberger.

        28.     Because these employees are similarly situated to Helenberger and are owed

overtime for the same reasons he is, the FLSA opt-in class is properly defined as:

           All salaried oilfield electricians employed by Latshaw within the last three years.

                        FIRST CAUSE OF ACTION – VIOLATION OF THE FLSA

        29.     Helenberger incorporates the allegations in the preceding paragraphs.

        30.     Latshaw violated the overtime provisions of the FLSA. Helenberger and those

similarly situated to him are entitled to overtime for all hours worked over forty in a week.

        31.     Additionally, Helenberger and those similarly situated to him are entitled to an

amount equal to their unpaid wages as liquidated damages, as well as reasonable attorneys’ fees and

costs of this action.

        32.     Latshaw knew, or showed reckless disregard for whether, its failure to pay overtime

violated the FLSA. Latshaw’s failure to pay overtime to Helenberger and the FLSA Class Members

was willful.

        33.     Latshaw owes Helenberger and the FLSA Class Members for an amount equal to all

unpaid overtime wages as well as liquidated damages.

        34.     Helenberger and the FLSA Class Members are entitled to recover all reasonable

attorney’s fees and costs incurred in this action.




                                                     -4-
     Case 3:19-cv-02243-S Document 2 Filed 04/09/19                  Page 5 of 6 PageID 7


                      SECOND CAUSE OF ACTION – VIOLATION OF THE NMMWA

       35.     The conduct alleged in this Complaint violates the NMMWA.

       36.     Latshaw was and is Helenberger’s “employer” under the NMMWA.

       37.     The NMMWA requires an employer like Latshaw to pay overtime to all non-exempt

employees.

       38.     Helenberger was a non-exempt employee entitled to be paid overtime for all

overtime hours worked.

       39.     Within the applicable limitations period, Latshaw had a policy of failing to pay

overtime pay to Helenberger for hours worked in excess of 40 hours per week.

       40.     As a result of Latshaw’s failure to pay Helenberger at a rate not less than one and

one-half times the regular rate of pay for work performed in excess of forty in a workweek, Latshaw

violated the NMMWA.

       41.     Latshaw knew, or showed reckless disregard for whether, its failure to pay overtime

violated the NMMWA. Its failure to pay overtime to Helenberger is willful.

       42.     Helenberger seeks damages based on Latshaw’s failure to pay one and one-half times

his regular rate of pay for work performed in excess of 40 hours in week and liquidated damages

allowed under NMMWA and such other legal and equitable relief from Latshaw’s willful conduct as

the Court deems just and proper.

       43.     Helenberger seeks recovery of attorney’s fees and costs of this action to be paid by

Latshaw, as provided by the NMMWA.

                                              PRAYER

       Helenberger prays for relief as follows:

               1.      An order allowing this action to proceed as a collective action under the


                                                  -5-
Case 3:19-cv-02243-S Document 2 Filed 04/09/19               Page 6 of 6 PageID 8


 FLSA and directing notice to the FLSA Class Members;

        2.      Judgment awarding Helenberger and the FLSA Class Members all unpaid

 overtime compensation, liquidated damages, attorneys’ fees and costs under the FLSA;

        3.      Judgment awarding Helenberger all unpaid overtime compensation,

 liquidated (treble) damages, attorneys’ fees and costs under the NMMWA;

        4.      An award of pre- and post-judgment interest on all amounts awarded at the

 highest rate allowable by law; and

        5.      All such other and further relief that Helenberger and the FLSA Class

 Members are justly entitled.

                                              Respectfully submitted,

                                              SHOOK & JOHNSON, P.L.L.C.

                                              s/ Jonathan E. Shook
                                      By:     ___________________________________
                                              Jonathan E. Shook, OBA #17343
                                              7420 S. Yale Ave.
                                              Tulsa, Oklahoma 74136
                                              (918) 293-1122 - Telephone
                                              (918) 293-1133 - Facsimile
                                              jshook@shookjohnson.com


                                                     /s/ David Moulton
                                              By: _____________________________
                                                     Richard J. (Rex) Burch
                                                     Texas Bar No. 24001807
                                                     David I. Moulton
                                                     Texas Bar No. 24051093
                                              BRUCKNER BURCH PLLC
                                              8 Greenway Plaza, Suite 1500
                                              Houston, Texas 77046
                                              Telephone:    (713) 877-8788
                                              Telecopier:   (713) 877-8065
                                              rburch@brucknerburch.com
                                              dmoulton@brucknerburch.com


                                        -6-
